Milonas, J.
(concurring). In my opinion, we are obliged to review and reconsider for possible error our prior determination as to the admissibility of the defendant’s confession. Where an injustice has occurred, it would be wrong for this court to adhere to its prior mistakes on the ground of the law of the case. Certainly admitting an illegal confession, which is, as is the situation here, the heart of the People’s case, would be “manifest error”. However, upon review, I believe that the court' below was not in error in admitting the defendant’s confession. In its findings of fact, the hearing court determined that upon being advised of his right to an attorney, the defendant responded that “I will use a Legal Aid”. The defendant’s statement that he would use Legal Aid created an ambiguity as to when he desired a lawyer. At that point, Detective Silverman was required to inquire further as to the defendant’s intent. Did he desire the immediate services of an attorney, thus mandating a cessation of questioning, or was he referring to some future date? Detective Silverman’s next statement focused on this ambiguity. According to the hearing court, “Silverman then informed the defendant that he had the right to an attorney to be present during the questioning. And the defendant acknowledged that he understood that.” In my judgment, the defendant was advised of his right to counsel at that particular time as he was, in effect, told that “You are entitled to an attorney now.”